Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 1, 2022, claims 1 and 6 has been amended, claims 2-5 has been cancelled, claims 1 and 6 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 5 paragraph 3 – page 6 paragraph 3, filed December 21, 2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1 and 6 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 5 paragraph 4, filed August 1, 2022, with respect to claims 1 and 6 have been fully considered and are not persuasive. 

Regarding amended claim 1, the applicant first argued that, see page 5 paragraph 3 – page 9, “ … Critically, Hong solely describes transmitting an RRC Connection Reconfiguration message S 1290 in conjunction with Figures 12 and 13, and does not mention an RRC message in conjunction with Figure 9. See Hong, paragraphs [0124]-[0147]. Indeed, paragraphs [0124]- [0147] of Hong describe that the RRC Connection Reconfiguration Complete Message is transmitted via an RRC interface to an AU. As established above, however, such a configuration is incompatible with the disclosure of Section 10.10.2 of ETSI. Thus, Applicant respectfully asserts that a person of ordinary skill in the art would not have been motived to combine ETSI and Hong in the manner described by the Examiner, as referenced Figure 12 and paragraphs [0124]- [0147] of Hong directly contradict Section 10.10.2 of ETSI. See Office Action, pages 7-9. Continuing with the above, Applicant respectfully asserts that because the referenced portions of ETSI are solely compatible with Figure 9 of Hong, a person of ordinary skill in the art would not have been motivated to modify ETSI and Hong to arrive at the claimed invention without impermissible hindsight knowledge of Applicant's specification. To this end, limitation (i) describes that information regarding the RRC layer terminated between the user device and the first network node at least includes the RRC reconfiguration complete indicator, the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not. However, as described above, the only valid combination of ETSI and Hong (i.e., Section 10.10.2 of ETSI and Figure 9 of Hong) remains silent with respect to an RRC reconfiguration complete indicator. Accordingly, ETSI and Hong cannot possibly describe limitation (i), as no portion of Hong describes transmitting an RRC reconfiguration complete message S 1290 in a UE-CU-DU arrangement where a UE and CU are RRC connected as required by Section 10.10.2 of ETSI. See Hong, Figure 12 and paragraphs [0124]-[0147]. 
In view of the above, Applicant respectfully asserts that amended independent claim 1 is patentable over ETSI and Hong, whether considered alone or in combination. Amended independent claim 6 recites a substantially similar limitation to limitation (i) of amended independent claim 1, and this claim is patentable for the reasons listed above. Accordingly, withdrawal of this rejection is respectfully requested..

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Hong clearly teaches wherein information regarding a RRC layer terminated between a user device and a first node (see Fig.12, Fig.13, see para. 0127-0129, 0134-0138, in S1295, the AU 1201 transmits the RRC connection reconfiguration complete message, received via the signaling radio bearer SRB1, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201. Alternatively, when the RRC connection reconfiguration complete message is received via the Layer-2 entity of the signaling radio bearer SRB1, the AU 1201 may transmit the RRC connection reconfiguration complete message, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201.,see also para. 0112-0124, the AU 1201 configures a corresponding entity (e.g. an RL entity, a MAC entity, or PHY configuration information) according to configuration information regarding entities configured by the AU 1201 with regard to SRB1, in S1240, the AU 1201 transmits the RRC connection setup message to the UE 1200, and the UE 1200 performs a radio resource configuration procedure according to the received radio bearer configuration information, the UE 1200 enters an RRC connected state, in S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201 / a state of RRC layer, see also para. 0121, when user plane data information (e.g. E-RAB information or post Release-14 bearer information) is received from a core network node, in S1270, the CU 1202 transmit an RRC connection reconfiguration message to an RLC entity, mapped to and/or associated with the corresponding SRB1 radio bearer in the AU 1201, via a tunnel mapped to and/or associated with the above-described SRB1 radio bearer. The RRC connection reconfiguration message includes data radio bearer (DRB) configuration information of the UE 1200 (e.g. DRB radioResourceConfigDedicated and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRB2)), 
at least includes the RRC reconfiguration complete indicator, the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not (see Fig. 12, Fig.13, see Fig.12, Fig.13, para. 0124-0143, the message including the RRC connection reconfiguration complete message, on the interface between the CU 1202 and the AU 1201, including a transport layer address or a GTP-TEID to distinguish the radio bearer (e.g. DRB or SRB2, as described above) of the corresponding UE, also an SRB1 RRC message indicate a signaling message, such as an RRC connection setup complete message, an RRC connection reconfiguration message, or an RRC connection reconfiguration complete message, which is transferred in an RRC-connected state, in a UE-specific manner, also per para. 0143, the CU 1202 request and receive RRC_AU_part, generated by the AU 1201, from the AU 1201 to generate a final RRC message. The CU 1202  generate the final RRC message, including RRC_AU_part received from the AU 1201 and RRC_CU_part generated by the CU 1202, and transfer the final RRC message to the UE 1200 via the AU 1201, see also Fig. 9, para. 0089, for efficient data transfer, the CU and the AU is connected via a transport network, such as a dedicated line, an Ethernet, or an internet protocol (IP) network. The transport network is configured by GTP tunneling or any type of tunneling based on header encapsulation (where GTP stands for general packet radio service (GPRS) tunneling protocol).

Regarding claim 1, the applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Further, even assuming arguendo a skilled person were to combine the cited references, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells, and provides a specific procedure for radio connection setup of terminals (e.g., user equipment) in the efficient wireless access network structure, see Hong, paragraphs 6-9.
 

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ETSI (ETSI MCC: "Report of 3GPP TSG RAN3 ad hoc meeting NR#02, Qingdao, P.R. China, June 27 - 29, 2017", 3GPP DRAFT; R3-172652-REPORT- RAN3-NR#02, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES), and further in view of Hong (WO2017/010693) further published as US Pub. No.:2018/0213579).

As per claim 1, ETSI disclose A network node that is a second network node connected to a user device and a first network node, the network node comprising: 
	 a reception unit (see section 22.1, page 154,  a gNB with a receiver) configured to receive information regarding a Radio Resource Control (RRC) layer terminated between the user device and the first network node from the first network node (see section 22.1, "the study item on separation of CP and UP for high level functional split (centralized RRC/PDCP {information regarding a Radio Resource Control (RRC)} and distributed RLC/MAC/PHY) was approved", "CP/UP separation consisting of gNB-DU, gNB-CU-CP and gNB-CU-UP", wherein the gNB-DU terminating the RLC, MAC and PHY layer represents one of the first or second network node of claim 1 and e.g. the gNB-CU-CP terminating the RRC and PDCP layer the other one, "F1-C originating from a gNB-DU shall be terminated to a single CU control-plane entity" / information regarding a Radio Resource Control (RRC), "gNB-CU-CP hosts RRC, and gNB-CU-UP hosts SDAP and PDCP of DRBs. Whether PDCP-C reside in gNB-CU-UP or gNB-CU-CP is FFS"); and 
a control unit (see section 22.1, a gNB with a CPU / a control unit) configured to acquire an RRC reconfiguration complete indicator from the information regarding the RRC layer terminated  between the user device and the first  network node via the second network node (see section 10.3.1, where use a new node configuration update procedure for gNB and eNB which is separate to the existing one for eNEs, NEW ENB CONFIGURATION UPDATE and NEW ENB CONFIGURATION UPDATE ACKNOWLEDGE / an RRC reconfiguration complete indicator (name FFS). On the direction from gNB to eNB, a new procedure named as GNB CONFIGURATION UPDATE is used, see also proposal 3, and section 10.10.2, "RRC message is generated in gNB-CU, and the gNB- DU does not have the capability of RRC", "some UE-specific configurations (e.g., RLC and logical channel configurations for each DRB) in RRC message is transmitted to gNB-DU by gNB-CU", so in this case information regarding the RRC layer is acquired by the gNB-CU terminating it and transmitted to the gNB-DU; section 10.12.5.2, "F1 flow control includes two functions: PDCP to RLC congestion control / a state of the RRC layer, per packet link/DU selection for split bearer", "For RLC-UM bearer, a PDCP PDU delivered to RLC is considered as successful delivery in 'Highest successfully delivered PDCP Sequence Number' feedback to CU", thus, information regarding the RLC layer is acquired for transmission to the CU, "DU feedback for flow control could be sent to CU as soon as RLC ACK is received", "F1-U feedback based retransmission is used for link switching. The normal retransmission still relies on lower layers, i.e. RLC-AM and HARD. Proposal 3: How DU decides to request link switching is up to implementation. CU makes final decision on whether and where to switch the link");  

Although ETSI disclose a control unit configured to acquire an RRC reconfiguration complete indicator from the information regarding the RRC layer terminated between the user device and the first network node via the second network node;

ETSI however does not explicitly disclose wherein the information regarding the RRC layer terminated between the user device and the first network node at least includes the RRC reconfiguration complete indicator, the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not.

Hong however disclose wherein information regarding a RRC layer terminated between a user device and a first node (see Fig.12, Fig.13, see para. 0127-0129, 0134-0138, in S1295, the AU 1201 transmits the RRC connection reconfiguration complete message, received via the signaling radio bearer SRB1, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201. Alternatively, when the RRC connection reconfiguration complete message is received via the Layer-2 entity of the signaling radio bearer SRB1, the AU 1201 may transmit the RRC connection reconfiguration complete message, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201.,see also para. 0112-0124, the AU 1201 configures a corresponding entity (e.g. an RL entity, a MAC entity, or PHY configuration information) according to configuration information regarding entities configured by the AU 1201 with regard to SRB1, in S1240, the AU 1201 transmits the RRC connection setup message to the UE 1200, and the UE 1200 performs a radio resource configuration procedure according to the received radio bearer configuration information, the UE 1200 enters an RRC connected state, in S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201 / a state of RRC layer, see also para. 0121, when user plane data information (e.g. E-RAB information or post Release-14 bearer information) is received from a core network node, in S1270, the CU 1202 transmit an RRC connection reconfiguration message to an RLC entity, mapped to and/or associated with the corresponding SRB1 radio bearer in the AU 1201, via a tunnel mapped to and/or associated with the above-described SRB1 radio bearer. The RRC connection reconfiguration message includes data radio bearer (DRB) configuration information of the UE 1200 (e.g. DRB radioResourceConfigDedicated and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRB2)), 
at least includes the RRC reconfiguration complete indicator, the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not (see Fig. 12, Fig.13, see Fig.12, Fig.13, para. 0124-0143, the message including the RRC connection reconfiguration complete message, on the interface between the CU 1202 and the AU 1201, including a transport layer address or a GTP-TEID to distinguish the radio bearer (e.g. DRB or SRB2, as described above) of the corresponding UE, also an SRB1 RRC message indicate a signaling message, such as an RRC connection setup complete message, an RRC connection reconfiguration message, or an RRC connection reconfiguration complete message, which is transferred in an RRC-connected state, in a UE-specific manner, also per para. 0143, the CU 1202 request and receive RRC_AU_part, generated by the AU 1201, from the AU 1201 to generate a final RRC message. The CU 1202  generate the final RRC message, including RRC_AU_part received from the AU 1201 and RRC_CU_part generated by the CU 1202, and transfer the final RRC message to the UE 1200 via the AU 1201, see also Fig. 9, para. 0089, for efficient data transfer, the CU and the AU is connected via a transport network, such as a dedicated line, an Ethernet, or an internet protocol (IP) network. The transport network is configured by GTP tunneling or any type of tunneling based on header encapsulation (where GTP stands for general packet radio service (GPRS) tunneling protocol). As described above, for the transmission of user plane data, the CU node providing a PDCP function and the AU node providing an RLC function, a MAC function, and a PHY function are divided, a function of generating a final RRC message, the RRC function on the control plane is provided by the CU, as illustrated in FIG. 9. See also Fig.7, para. 0087, in FIG. 7, dual functions (i.e. both the RRC function of the E-UTRAN and the RRC function of the CU) are provided to the UE. That is, in a specific situation, the UE transfer RRC signaling via a radio link of the E-UTRAN eNB or a radio link provided via the AU (or the CU/AU)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the information regarding the RRC layer terminated between the user device and the first network node at least includes the RRC reconfiguration complete indicator, the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not, as taught by Hong, in the system of ETSI, so as to provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells, see Hong, paragraphs 6-9.

As per claim 6, ETSI disclose A communication system comprising: 
a user device; and a second network node and a third network node connected to a first network node and the user device, wherein the second network node includes a management unit configure to acquire information regarding a  Packet Data Convergence Protocol (PDCP) layer which is terminated in a C-plane between the user device and the second network node via the first network node (see section 22.1, wherein the NB-CU-CP represents a second network node terminating the RRC and PDCP layer, the gNB-CU-UP represents a third network node, and the gNB-DU a first network node; also sections10.10.2 and 10.12.5.2, section 10.10.2, "RRC message is generated in gNB-CU, and the gNB- DU does not have the capability of RRC", "some UE-specific configurations (e.g., RLC and logical channel configurations for each DRB) in RRC message is transmitted to gNB-DU by gNB-CU", so in this case information regarding the PDCP layer is acquired by the gNB-CU terminating it and transmitted to the gNB-DU; section 10.12.5.2, "F1 flow control includes two functions: PDCP to RLC congestion control, per packet link/DU selection for split bearer" / configure to acquire information regarding a  Packet Data Convergence Protocol (PDCP) layer, "For RLC-UM bearer, a PDCP PDU delivered to RLC is considered as successful delivery in 'Highest successfully delivered PDCP Sequence Number' feedback to CU", thus, information regarding the RLC layer is acquired for transmission to the CU, "DU feedback for flow control could be sent to CU as soon as RLC ACK is received", "F1-U feedback based retransmission is used for link switching. The normal retransmission still relies on lower layers, i.e. RLC-AM and HARO. Proposal 3: How DU decides to request link switching is up to implementation. CU makes final decision on whether and where to switch the link"), 
wherein the third network node includes a management unit that acquires information regarding a PDCP layer which is terminated in a U-plane between the user device and the third network node via the first network node (see section 22.1, according to which the gNB-CU-UP hosts SDAP and PDCP of DRBs and wherein it is implicit to a person skilled in the art in what is expressly mentioned in D1 that information regarding these layers is accordingly acquired by the gNB-CU-UP), and 
and wherein the first network node includes: 
a reception unit configured to receive information regarding a Radio Resource Control (RRC) layer terminated in a C-plane from the second network node (see section 22.1, wherein the NB-CU-CP represents a second network node terminating the RRC layer and PDCP layer, the gNB-CU-UP represents a third network node, and the gNB-DU a first network node; also sections10.10.2 and 10.12.5.2, section 10.10.2, "RRC message is generated in gNB-CU, and the gNB- DU does not have the capability of RRC", "some UE-specific configurations (e.g., RLC and logical channel configurations for each ORB) in RRC message should be transmitted to gNB-DU by gNB-CU", so in this case information regarding the RRC layer is acquired by the gNB-CU terminating it and transmitted to the gNB-DU), and 
a control unit configured to acquire an RRC reconfiguration complete indicator from the information regarding the RRC layer terminated in a C-plane (see section 10.3.1, where use a new node configuration update procedure for gNB and eNB which is separate to the existing one for eNEs, NEW ENB CONFIGURATION UPDATE and NEW ENB CONFIGURATION UPDATE ACKNOWLEDGE / an RRC reconfiguration complete indicator (name FFS). On the direction from gNB to eNB, a new procedure named as GNB CONFIGURATION UPDATE is used, see also proposal 3, and see section 22.1, wherein the RRC and PDCP layer are not terminated at the gNB-DU as first network node; sections 10.10.2, 10.12.5.2).

ETSI however does not explicitly disclose wherein the information regarding the RRC layer terminated in a C-plane at least includes information indicating the state of RRC layer, and wherein the state of RRC layer indicates whether the user device completes a setting in the RRC layer or not.

Hong however disclose wherein an information regarding the RRC layer terminated in a C-plane at least includes the RRC reconfiguration complete indicator (see Fig.12, Fig.13, see para. 0127-0129, 0134-0138, in S1295, the AU 1201 transmits the RRC connection reconfiguration complete message, received via the signaling radio bearer SRB1, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201. Alternatively, when the RRC connection reconfiguration complete message is received via the Layer-2 entity of the signaling radio bearer SRB1, the AU 1201 may transmit the RRC connection reconfiguration complete message, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201, see also para. 0065, 0069,  0112-0124, the AU 1201 configures a corresponding entity (e.g. an RL entity, a MAC entity, or PHY configuration information) according to configuration information regarding entities configured by the AU 1201 with regard to SRB1, in S1240, the AU 1201 transmits the RRC connection setup message to the UE 1200, and the UE 1200 performs a radio resource configuration procedure according to the received radio bearer configuration information. the UE 1200 enters an RRC connected state, in S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201 / a state of RRC layer, see also para. 0070, the node providing an RLC function, a MAC function, and a PHY function, also configure the PDCP entity for the control plane data), and 
the RRC reconfiguration complete indicator indicating whether the user device completes a setting in the RRC layer or not (see Fig. 12, Fig.13, para. 0124-0143, the message including the RRC connection reconfiguration complete message, on the interface between the CU 1202 and the AU 1201, including a transport layer address or a GTP-TEID to distinguish the radio bearer (e.g. DRB or SRB2, as described above) of the corresponding UE, also an SRB1 RRC message indicate a signaling message, such as an RRC connection setup complete message, an RRC connection reconfiguration message, or an RRC connection reconfiguration complete message, which is transferred in an RRC-connected state, in a UE-specific manner, also per para. 0143, the CU 1202 request and receive RRC_AU_part, generated by the AU 1201, from the AU 1201 to generate a final RRC message. The CU 1202  generate the final RRC message, including RRC_AU_part received from the AU 1201 and RRC_CU_part generated by the CU 1202, and transfer the final RRC message to the UE 1200 via the AU 1201, see also Fig. 9, para. 0089, for efficient data transfer, the CU and the AU is connected via a transport network and in S1295, the AU 1201 transmits the RRC connection reconfiguration complete message, received via the signaling radio bearer SRB1, by including the RRC connection reconfiguration complete message in a message (e.g. X5 message 5 in FIG. 12), on the interface between the CU 1202 and the AU 1201).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the information regarding the RRC layer terminated in a C-plane at least includes information indicating the state of RRC layer, and wherein the state of RRC layer indicates whether the user device completes a setting in the RRC layer or not, as taught by Hong, in the system of ETSI, so as to provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells, see Hong, paragraphs 6-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinne (US Pub. No.:2014/0369198) – see para. 0058, “Section 4.3.2 of 3GPP TS 36.300, entitled Control plane, shows in Figure 4.3.2-1 the control-plane protocol stack (reproduced herein as FIG. 1C), where the PDCP sublayer (terminated in the eNB on the network side) performs the functions listed for the control plane in subclause 6, e.g. ciphering and integrity protection. The RLC and MAC sublayers (terminated in the eNB on the network side) perform the same functions as for the user plane, the RRC (terminated in the eNB on the network side) performs the functions listed in subclause 7, e.g.: Broadcast; Paging; RRC connection management; RB (radio bearer) control; Mobility functions; and UE measurement reporting and control. The NAS control protocol (terminated in the MME on the network side) performs among other things: EPS bearer management; Authentication; ECM-IDLE mobility handling; Paging origination in ECM-IDLE; and Security control”.
CATT (CATT: "Response to R3-171171 ", 3GPP DRAFT; R3-171259, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Spokane, USA; 20170403 - 20170407 3 April 2017).
Kim (US Pub. No.:2016/0219475) – see para. 0499, “although a multiple connectivity terminal performs DRX operation when conditions of DRX operation are met (e.g. expiration of a timer `timeAlignmentTime` used to determine whether uplink synchronization is maintained or not), a method, in which uplink control channels (PUCCH or ePDCCH) and SRS resources are maintained without release, may be used. Thus, without regard to whether the terminal maintains uplink synchronization with the base station or not, the terminal may be controlled to hold the uplink control channel and SRS resources”.
Byun (US Pub. No.:2019/0150220) – see para. 0083, Fig.8, “an RRC layer is in a central unit, and an RLC layer, a MAC layer, a physical layer, and an RF are in a distributed unit. In case of an option 2, the RRC layer and the PDCP layer are in the central unit, and the RLC layer, the MAC layer, the physical layer, and the RF are in the distributed unit. In case of an option 3, the RRC layer, the PDCP layer, and an upper RLC layer are in the central unit, and a lower RLC layer, the MAC layer, the physical layer, and the RF are in the central unit. In case of an option 4, the RRC layer, the PDCP layer, and the RLC layer are in the central unit, and the MAC layer, the physical layer, and the RF are in the distributed unit. In case of an option 5, the RRC layer, the PDCP layer, the RLC layer, and an upper MAC layer are in the central unit, and a lower MAC layer, the physical layer, and the RF are in the distributed unit. In case of an option 6, the RRC layer, the PDCP layer, the RLC layer, and the MAC layer are in the central unit, and the physical layer and the RF are in the distributed unit. In case of an option 7, the RRC layer, the PDCP layer, the RLC layer, the MAC layer, and an upper physical layer are in the central unit, and a lower physical layer and the RF are in the distributed unit. In case of an option 8, the RRC layer, the PDCP layer, the RLC layer, the MAC layer, and the physical layer are in the central unit, and the RF is in the distributed unit”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469